office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 lewis saideman postf-122642-11 uilc date date to ----------------- attorney phoenix large business international from sean dwyer assistant to branch chief branch income_tax accounting subject --------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------------------------- sub -------------- national park ----------------------------------- claim a ------------------- mineral a -------- date -------------------------- date -------------------------- year ------ year ------ year ------ dollar_figurea --------------- postf-122642-11 issue is the location of a substantial portion of donated property within the boundaries of a national park a factor affecting the determination of the property’s fair_market_value under sec_170 of the internal_revenue_code conclusion if the location of a substantial portion of donated property within the boundaries of a national park results in a restriction on the property’s highest_and_best_use the restriction is a factor affecting the fair_market_value of the property the fair_market_value must reflect the restriction or the cost of removing the restriction so long as the highest_and_best_use that is restricted still has a strong possibility of achievement and is not remote speculative or conjectural facts on date year sub a wholly owned subsidiary of taxpayer donated land and mineral rights located in national park to the national park service a majority of the donated property is located within national park taxpayer filed its year return on date and claimed a charitable_contribution_deduction of dollar_figurea for the donated property based on two appraisals the donated property consists of the claim a patented claims of mineral a mineralization patented long ago in congress passed the mining in parks act which closed national park to filing of new mining claims and began to phase out mining in national park in year mining resumed on a limited basis with stricter environmental standards mine operators were required to obtain approval for a plan of operations which would mitigate damage to the environment in year the last of the mines in national park closed law and analysis deductions are a matter of legislative grace and a taxpayer must satisfy the specific statutory requirements of the deductions he claims 503_us_79 308_us_488 292_us_435 taxpayers bear the burden of proving entitlement to the deductions they claim 290_us_111 sec_170 allows a deduction for any charitable_contribution as defined in subsection c made within the taxable_year sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution postf-122642-11 sec_1_170a-1 provides that fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under compulsion to buy or sell and both having reasonable knowledge of the relevant facts the fair_market_value of property is determined on the basis of a hypothetical willing buyer and a hypothetical willing seller the characteristics of these hypothetical persons are not necessarily the same as the personal characteristics of the parties to the transaction and reflects its highest_and_best_use as of the date of its valuation see cohan v commissioner tcmemo_2012_8 and the authorities cited therein the fair_market_value of property is not affected by whether an owner has actually put the property to its highest_and_best_use the reasonable and objective possibilities for the highest_and_best_use of property control its value see 259_f2d_41 2d cir 87_tc_389 a potential highest_and_best_use for the property can be considered even though the potential use is prohibited on the valuation_date by some restriction in a deed statute or zoning regulation thornton v commissioner tcmemo_1988_479 citing ebben v commissioner tcmemo_1983_200 aff’d on this issue 783_f2d_906 9th cir in such a case the proper approach is to value the property at its highest_and_best_use even though its highest_and_best_use is prohibited at the date of valuation by the applicable_restriction and then to proceed to reduce or discount such value by a reasonable estimate of the cost of removing the restriction and for the time needed to accomplish such removal thornton v commissioner supra however the projected highest_and_best_use must have a strong possibility of achievement it should not be remote speculative or conjectural see olsen v united_states 292_us_246 229_us_363 see also crock v commissioner tcmemo_1983_351 and fiske v commissioner tcmemo_1984_494 exam must determine if the donated property’s highest_and_best_use is for mining of mineral a and what restrictions the mining in parks act and other relevant legislation and regulations place on the ability of a potential owner to use the property for mining of mineral a it must reduce or discount the fair_market_value based on use for mining mineral a by a reasonable estimate of the cost of removing the legal restrictions on such use and for the time needed to accomplish their removal exam must determine if the possibility of removing the legal restrictions on mining the property is likely to be achieved or if it is remote speculative or conjectural if exam concludes that the property only has value as a mine and that due to the restrictions on mining the property is worthless exam should consider whether the property became worthless in year when mining operations ceased in national park case development hazards and other considerations this chief_counsel_advice addresses only the facts pertaining to the taxpayer this office does not opine on any situation outside the facts set out above postf-122642-11 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me or lewis saideman at if you have any further questions
